                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DWAYNE A. COX,

                         Plaintiff,
      v.                                          Case No. 15-cv-395-pp

MICHAEL BAENEN, YANA PUSICH,
AMY BASTEN, RANDY MATTISON,
SCOTT LEURQUIN, SMA CONSTRUCTION SERVICES,
MIKE ABHOLD, BURT FEUCHT,
and SOCIETY INSURANCE,

                        Defendants.
______________________________________________________________________________

         ORDER GRANTING DEFENDANTS ABHOLD, FEUCHT, SMA
    CONSTRUCTION SERVICES AND SOCIETY INSURANCE’S MOTION FOR
       SUMMARY JUDGMENT (DKT. NO. 201) AND DISMISSING CASE


      Plaintiff Dwayne Cox, a Wisconsin state prisoner, filed a complaint

alleging that nine defendants—Warden Michael Baenen of the Green Bay

Correctional Institution, Security Supervisor Yana Pusich, Corrections Manager

Amy Basten, Grounds Superintendent Chris Timmers, Engineer Randy

Mattison, Corrections Officer Scott Leurquin, John Doe Construction

Company, CEO John Doe Construction Company and Site Supervisor[s] from

John Doe Construction Company—violated his rights by exposing him to

exhaust fumes and extreme cold during the construction of a bath house at the

institution.1 Dkt. No. 1. That complaint alleged four causes of action—an



1
 The plaintiff didn’t have a lawyer when he filed the case, but United States
District Judge Charles N. Clevert, Jr., who initially presided over the case,
recruited an attorney to represent the plaintiff pro bono. Dkt. No. 162. The case
was reassigned to this court on Judge Clevert’s retirement.
                                        1
Eighth Amendment conditions-of-confinement claim against all defendants; a

Fourteenth Amendment equal protection claim against all defendants; a state-

law negligence claim against all defendants; and a state law claim of

respondeat superior, failure to train and failure to supervise against all

defendants. Id.

      The plaintiff subsequently filed a motion to amend the complaint, dkt.

No. 11, and the court granted that motion, dkt. no. 17. The amended complaint

added a fifth cause of action against all defendants—a state-law claim of

negligent infliction of emotional distress. Dkt. No. 18. At screening, Judge

Clevert allowed the plaintiff to proceed on his Eighth Amendment claim and the

state law claims, but did not allow him to proceed on the equal protection

claim. Dkt. No. 17 at 7.

      After extended litigation regarding discovery, the plaintiff filed a motion

for leave to file a second amended complaint, naming Doe construction

defendants. Dkt. No. 116. The court granted that motion, dkt. no. 124, and the

second amended complaint became the operative complaint, dkt. no. 125. The

plaintiff identified SMA Construction Services as the company that built the

bath house, Mike Abhold as SMA’s CEO, Burt Feucht as SMA’s site supervisor,

and Liberty Mutual Insurance Company as SMA’s insurer.2 Dkt. No. 125. The



2
 Insurance company Liberty Mutual answered the complaint. Dkt. No. 151.
The parties subsequently stipulated to dismissing Liberty Mutual as a
defendant, dkt. no. 169, and the court dismissed it based on that stipulation,
dkt. no. 170. The plaintiff eventually asked leave to amend the complaint to
add Society Insurance Company as a Construction Defendant. Dkt. No. 186.
The court granted that motion and ordered Society to answer. Dkt. No. 194.
                                         2
second amended complaint otherwise contained the same factual allegations

and alleged the same causes of action as the amended complaint. Id.

      Baenen, Basten, Leurquin, Mattison, Pusich and Timmers—all

employees of Green Bay Correctional and referred to as the “State

Defendants—answered the second amended complaint. Dkt. No. 146. SMA

Construction, Abhold and Feucht—who were not employees of the Department

of Corrections and are referred to as the “Construction Defendants”—filed a

motion to dismiss on the ground that they were not acting under color of law at

the time of the alleged events. Dkt. No. 147. The plaintiff responded that he did

not object to the court dismissing the Eighth Amendment and Equal Protection

claims—the two federal claims—against the Construction Defendants.3 Dkt.

No. 167 at n.1. The plaintiff argued, however, that because the court had

jurisdiction over the federal claims against the State Defendants, it should

exercise its supplemental jurisdiction under 28 U.S.C. §1367 over the state law

claims against all the defendants, including the Construction Defendants. Id.

at 4-8. Judge Clevert agreed; he dismissed the federal Eighth Amendment

claim against the Construction Defendants but denied their motion to dismiss

the state law claims. Dkt. No. 171.




The Construction Defendants, including Society, filed their answer to the
fourth amended complaint. Dkt. No. 196.

3
 Judge Clevert had ruled that the plaintiff could not proceed on the Fourteenth
Amendment claim, so the stipulation to dismissal was not necessary as to that
claim. Dkt. No. 17 at 7.
                                        3
      The Construction Defendants filed a motion for summary judgment on

the state-law claims, dkt. no. 201, and the State Defendants filed a separate

motion for summary judgment on the federal and state-law claims, dkt. no.

206. Both motions were fully briefed as of June 2018; the Construction

Defendants filed supplemental authority in April 2019, dkt. no. 245.

      On September 30, 2019, this court granted summary judgment in favor

of the State Defendants on the Eighth Amendment claim. Dkt. No. 247 at 58.

Because it granted summary judgment on the sole federal cause of action, the

court concluded that it no longer had supplemental jurisdiction over the state-

law claims against the State Defendants. Id. Because the only claims against

the Construction Defendants are state-law claims over which the court had

only supplemental jurisdiction under 28 U.S.C. §1367, its dismissal of the

Eighth Amendment claim against the State Defendants deprives it of

supplemental jurisdiction over the state-law claims against the Construction

Defendants. The court must grant summary judgment in favor of the

Construction Defendants.

      In its order granting summary judgment in favor of the State Defendants,

the court discussed extensive record evidence showing that between the fall of

2013 and March 2014, he and other inmates in the North Cell Hall at Green

Bay were exposed to exhaust fumes from the diesel-powered heavy equipment

being used to build the bath house. Dkt. No. 247 at 2-10, 24-47. More than

one inmate reported symptoms such as dizziness, nausea, blurred vision,

vomiting and headaches which they attributed to this exposure. More than one


                                       4
inmate reported the issue to various prison staff members. The prison staff

took action; building and grounds supervisor Chris Timmers (now deceased)

turned off the air handlers near where the work was being done, ostensibly to

avoid circulating the exhaust fumes through the living area. There were also

large floor fans blowing, allegedly to keep some air moving. Unfortunately,

turning off the air handlers also turned off the heat, at a time when Wisconsin

was experiencing unusually cold temperatures. Inmates complained that

turning off the air handlers and using the floor fans did not resolve the exhaust

issues and resulted in the inmates being exposed to severe cold. Some inmates

even proposed solutions, such as running tubing to vent the fumes back out of

the North Cell Hall. The State Defendants investigated; the facility engineer,

Randall Mattison, wrote a report indicating that he thought the problem was

resolved and that no one had been harmed. Id.

      In the decision granting summary judgment in favor of the State

Defendants, the court wrote that

             The court concedes that this is a difficult case. The inmates
      were subjected to diesel exhaust fumes for an extended period. The
      inmates lived in the North cell Hall twenty-four hours a day, seven
      days a week, unlike guards or prison staff. They would have been
      exposed to these fumes more regularly, more consistently and more
      persistently that [corrections officers near the construction site] or
      anyone else involved in the situation. The fact that some prison staff
      . . . claimed they didn’t suffer from headaches, nausea or other
      symptoms could well be attributed to their more limited exposure. It
      is concerning that [some State Defendants] did not visit the cell hall
      themselves, more than once, over time-to see if they could detect the
      problem the inmates reported. It is concerning that [some State
      Defendants] didn’t interview the complaining inmates, as [the
      inmate complaint examiner had]. It is concerning that the HSU
      [Health Services Unit] incorrectly reported that no inmate had
      complained of symptoms related to the construction work. It is even
                                        5
      concerning that [the security officer] did not stamp inmate letters
      “received,” or write on them the date that she received them, or
      acknowledge receipt in any way.

            Also befuddling is the fact that it apparently didn’t occur to
      maintenance staff that if they turned off the air handlers in the
      middle of the Wisconsin winter (and a particularly brutal winter),
      less heat would be pumped into the cell block and the inmates would
      be exposed to cold. While it is good that the maintenance staff tried
      to address the exhaust problem, it is perplexing that it didn’t seem
      to occur to that staff that the “cure” might be as bad as, or worse
      than, the “disease.” Chris Timmers, the buildings and grounds
      manager who appears to have been responsible for the idea of
      turning off the air handlers, has passed away, and none of the other
      defendants are members of the maintenance staff. The record does
      not indicate what the maintenance staff thought process was
      regarding the impact their “solution” might have on the cell hall
      temperature.

             One might look at all these facts and conclude that staff at
      Green Bay mishandled the fumes situation, and that this arguable
      mishandling unnecessarily exposed inmates such as the plaintiff to
      health issues and cold. The inmates should not have been exposed
      to the fumes and the cold. The question is whether a reasonable jury
      could find that these defendants were deliberately indifferent to the
      risks, and to the inmates’ suffering, under the Eighth Amendment.
      The court concludes that a reasonable jury could not reach that
      conclusion. The court will grant the State defendants’ motion for
      summary judgment.

Id. at 56-58.

      The court’s sentiments, for what they are worth, are similar as to the

Construction Defendants. The plaintiff pointed to evidence indicating that the

Construction Defendants were aware of the inmate complaints regarding the

fumes, and knew that the equipment emitted hazardous fumes near a prison

residence hall where prisoners had limited movement. Dkt. No. 225 at 13-14.

He points to evidence that the Construction Defendants didn’t monitor the air

quality until after the bath house had been enclosed. Id. at 13. He argues that


                                       6
the Construction Defendants took no steps to reduce the fumes, despite this

knowledge. Id. Might a reasonable jury have concluded that the Construction

Defendants were negligent in some way? Possibly. Might a reasonable jury have

concluded that the plaintiff and other inmates suffered physical symptoms as a

result of their exposure to the fumes? Possibly. But because there no longer are

federal claims before this court, it has no supplemental jurisdiction over the

state-law claims that would have been the vehicle for presenting those

questions to a jury.

       The court GRANTS the Construction Defendants’ motion for summary

judgment. Dkt. No. 201.

       The court ORDERS that this case is DISMISSED. The court will enter

judgment accordingly.

       The court gratefully acknowledges that the plaintiff has counsel. In an

abundance of caution, however, the court notes that this order and the

judgment to follow are final. A dissatisfied party may appeal this court’s

decision to the Court of Appeals for the Seventh Circuit by filing in this court a

notice of appeal within 30 days of the entry of judgment. See Federal Rule of

Appellate Procedure 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Federal Rule of Appellate Procedure

4(a)(5)(A).

       Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief


                                        7
from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must

be filed within a reasonable time, generally no more than one year after the

entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated at Milwaukee, Wisconsin this 9th day of October, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        8
